Case 1:20-cr-00172-TWP-DML Document1 Filed 07/22/20 Page 1 of 4 PagelD #: 1

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION . JUL 22 2020

U.S. CLERK'S OFFICE

UNITED STATES OF AMERICA, ) INDIANAPOLIS, INDIANA
)
Plaintiff, )
¥ )  CaseNo 1.22.0 cr 017 2 Twe -DML
)
CHRISTOPHER SHELTON )
a/k/a Horse, ) -01
SCOTT NELSON, ) -02
JOSHUA DOUGLAS, ) -03
MARGUERITE COLLINS )
a/k/a Red, ) -04
JARRAD COONEY )
a/k/a Jerry, ) -05
JASON COREY, ) -06
HALTON BUTLER )
a/k/a Tweaker, ) -07
)
Defendants. )

INDICTMENT
The Grand Jury charges that:
Count One
(21 U.S.C. 841 (a)(1) and 846—Conspiracy to Possess with Intent to Distribute and to
Distribute Controlled Substances)

Beginning at a date unknown to the grand jury, and continuing up to and including July 21,
2020, in the Southern District of Indiana, CHRISTOPHER SHELTON a/k/a Horse,
MARGUERITE COLLINS a/k/a Red, JARRAD COONEY a/k/a Jerry, JASON COREY, and
HALTON BUTLER a/k/a Tweaker, defendants herein, did knowingly conspire together and with
diverse other persons, known and unknown to the Grand Jury, to possess with intent to distribute

and to distribute 500 grams or more of a mixture or substance containing a detectable amount of
Case 1:20-cr-00172-TWP-DML Document 1 .Filed 07/22/20 Page 2 of 4 PagelD #: 2

methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States Code,

Sections 841(a)(1) and 846.

Count Two

(21 U.S.C. 841 (a)(1) Possession with Intent to Distribute Controlled Substances)

On or about January 16, 2020, in the Southern District of Indiana, SCOTT NELSON,
defendant herein, knowingly and intentionally possessed with the intent to distribute 50 grams or
more of methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 841(a)(1).

Count Three

(21 U.S.C. 841 (a)(1) Possession with Intent to Distribute Controlled Substances)

On or about January 16, 2020, in the Southern District of Indiana, CHRISTOPHER
SHELTON a/k/a Horse, defendant herein, knowingly and intentionally possessed with the intent
to distribute 50 grams or more of methamphetamine (actual), a Schedule II controlled substance,

in violation of Title 21, United States Code, Section 841(a)(1).

Count Four

(21 U.S.C. 841 (a) (1) Possession with Intent to Distribute Controlled Substances)

On or about April 15, 2020, in the Southern District of Indiana, MARGUERITE COLLINS
a/k/a Red, defendant herein, knowingly and intentionally possessed with the intent to distribute 50
grams or more of methamphetamine (actual), a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 841(a)(1).
Case 1:20-cr-00172-TWP-DML Document1 Filed 07/22/20 Page 3 of 4 PagelD #: 3

Count Five

(21 U.S.C. 841 (a)(1) Possession with Intent to Distribute Controlled Substances)

On or about May 1, 2020,-in the Southern District of Indiana, JOSHUA DOUGLAS,
defendant herein, knowingly and intentionally possessed with the intent to distribute 50 grams or
more of methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21,

United States Code, Section 841(a)(1).

FORFEITURE
1. Pursuant to Title 21, United States Code, Section 853, if convicted of either of the
- offenses set forth in the Indictment, the defendants shall forfeit to the United States any and all
property constituting or derived from any proceeds the defendants obtained directly or indirectly
as a result of the offenses, and any and all property used or intended to be used in any manner or
part to commit and to facilitate the commission of the offenses.
2. The United States shall be entitled to forfeiture of substitute property pursuant to

Title 21, United States Code, Section 853(p), and as incorporated by Title 28, United States Code,
Section 2461(c), if any of the property described above in paragraph 1, as a result of any act or
omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;
Case 1:20-cr-00172-TWP-DML Document1 Filed 07/22/20 Page 4 of 4 PagelD #: 4

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty.

A TRUE BILL:

 

FOREPERSON

JOSH J. MINKLER
United States Attorney

By: VY. f Ly ad
Michelle P. Brady ds
Assistant United States Atto
